               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON

UNITED STATES OF AMERICA

v.                                         CRIMINAL NO. 2:18-cr-00151

MUHAMMED SAMER NASHER-
ALNEAM, M.D.

                     MEMORANDUM OPINION AND ORDER

     On January 30, 2019, the defendant, Muhammed Samer Nasher-

Alneam, M.D., appeared in person and by counsel, Michael Hissam

and Isaac Forman and the United States appeared by C. Haley Bunn

and Jennifer Rada Herrald, Assistant United States Attorneys,

for a pre-trial motions hearing in the above criminal matter.

     Pending before the court is the defendant’s Motion in

Limine Concerning Expert Testimony.     ECF No. 68.   For the

reasons that follow, the defendant’s motion is DENIED.

     In this motion, the defendant requests the entry of an

Order limiting the scope of expert testimony, by both sides, to

Dr. Nasher’s compliance with applicable and identifiable

standards of care.    Id.   The defendant seeks to exclude expert

witness evidence of whether any prescription was issued “not for

legitimate purposes in the usual course of medical practice,” or

“beyond the bounds of medicine.”     Id.   The defendant’s primary

argument in support of its motion is that such testimony would

amount to improper opinion evidence that states a legal standard
or draws a legal conclusion by applying law to the facts.       See

id.   As previously mentioned, the defendant concedes that expert

witness testimony that opines on a physician’s compliance with

the applicable standards of care should be admissible.      Id.

      In response, the government argues that the experts

disclosed by the government should be permitted to opine as to

whether the defendant prescribed controlled substances not for

legitimate medical purposes and outside the bounds of medical

practice.   ECF No. 74.    The government argues the experts should

be permitted to testify regarding the “red flags” in prescribing

controlled substances, as well as objective standards or good

faith in prescribing, citing in support United States v. Alerre,

430 F.3d 681, 686 (4th Cir. 2005), and United States v. Hurwitz,

459 F.3d 463, 479-80 (4th Cir. 2006).     Furthermore, citing in

support United States v. McIver, 470 F.3d 550, 562 (4th Cir.

2006), the government argues that such testimony does not

constitute “ultimate issue” testimony.     The government explains

that “[w]hile standards of care are relevant to whether a

physician illegally prescribed controlled substances, they are

not the only issue to be considered by the jury.”     The

government cites to Alerre, 430 F.3d at 686, which stands for

the proposition that evidence of a physician departing from

“accepted professional standards” is relevant evidence in

criminal prosecution.     The government also cites to United

                                   2
States v. Tran Trong Cuong, 18 F.3d 1132, 1137-38 (4th Cir.

1994), which stands for the proposition that a criminal

prosecution for illegal distribution by a physician requires

more than violation of civil standard of care.

     Turning to the court’s analysis, Federal Rule of Evidence

702 allows an expert to testify as to his or her opinions when:

(1) it is based on sufficient facts or date; (2) it is the

product of reliable principles and methods; and (3) the witness

has reliably applied the principles and methods to the facts of

the case.   Rule 704(a) allows the admission of expert testimony

that embraces an ultimate issue to be decided by the trier of

fact. Fed. R. Evid. 704(a).   In other words, questions of fact

that are committed to resolution by the jury are the proper

subject of opinion testimony. Id.    “However, opinion testimony

that states a legal standard or draws a legal conclusion by

applying law to the facts is generally inadmissible.”    McIver,

470 F.3d at 561–62 (citing United States v. Barile, 286 F.3d

749, 760 (4th Cir. 2002); Okland Oil Co. v. Conoco, Inc., 144

F.3d 1308, 1328 (10th Cir. 1998)). “We identify improper legal

conclusions by determining whether “the terms used by the

witness have a separate, distinct and specialized meaning in the

law different from that present in the vernacular.”    McIver, 470

F.3d at 562.



                                 3
     In support of its response in opposition, the government

cites to United States v. Boccone, 556 F.App’x. 215 (4th Cir.

2014), where the defendants’ underlying charges included

conspiracy to distribute controlled substances, under 21 U.S.C.

§ 846, and distribution of controlled substances, in violation

of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2.    The Boccone court

pointed out that “[i]n order to convict a licensed medical

provider of unlawful distribution of controlled substances, the

government must prove the provider’s “‘actions were not for

legitimate medical purposes in the usual course of his

professional medical practice or [were] beyond the bounds of

medical practice.’” Id. at 225 ((citing United States v. Singh,

54 F.3d 1182, 1187 (4th Cir. 1995)(quoting Tran Trong Cuong, 18

F.3d at 1141.   Based upon this burden of proof, the Bocconoe

court concluded that “expert testimony regarding whether

treatment in [a] case was beyond the bounds of medical practice

is relevant to the counts of conviction against [the

defendants].”   Id.   Furthermore, the Bocconoe court held that:

     [The Fourth Circuit] has observed that “opinion
     testimony that states a legal standard or draws a
     legal conclusion by applying law to the facts is
     generally inadmissible.” Nevertheless, an expert may
     testify that treatment was “outside the bounds of ...
     professional medical practice,” or that “treatment of
     certain patients was either illegitimate or
     inappropriate.” Such language “falls within the
     limited vernacular that is available to express
     whether a doctor acted outside the bounds of his
     professional practice.”

                                  4
Boccone, 556 F. App'x at 226 (emphasis added) (citing

McIver, 470 F.3d at 562) (internal citations omitted).

       The court finds that the government’s cited case law

in their response in opposition is controlling and that the

expert witnesses may opine whether the defendant’s

treatment was outside the bounds of professional medical

practice, or that treatment of certain patients was either

illegitimate or inappropriate.    See Boccone, 556 F. App'x

215.    Therefore, the defendant’s Motion in Limine

Concerning Expert Testimony is DENIED.

       The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

       IT IS SO ORDERED this 4th day of March, 2019.

                               ENTER:


                               David A. Faber
                               Senior United States District Judge




                                  5
